department of the treasury internal_revenue_service washington dc dec tax_exempt_and_government_entities_division number date uil - date c o ein _ - certified mail dear person to contact id form number tax period ended contact telephone number contact address deadline to petition_tax_court march this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code in a letter dated income_tax as an organization described in sec_501 of the internal_revenue_code irc you were held to be exempt from federal sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to a candidate for public_office as a result of our examination of your activities and financial records for the year ending october it was determined that your organization has been inactive for several prior years and that there have been no operations or financial activities conducted as such ___ ___ fails to meet the operational requirements for continued exemption under sec_501 hopkins plaza room baltimore maryland tp page based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective november contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code if you start_up your operations again you will be required to file federal_income_tax returns on form_1120 us corporation federal_income_tax return these returns should be filed with the appropriate internal_revenue_service center for all taxable years on or after november the processing of corporate_income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under internal_revenue_code sec_7428 if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you can get a copy of the rules for filing a petition in the united_states tax_court and a petition form by writing to the address below united_states tax_court second street washington dc you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and help you obtain answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where this determination was made taxpayer_advocate office hopkins plaza room baltimore md taxpayer_advocate assistance cannot be used as a substitute for established internal_revenue_service procedures formal appeals processes etc the taxpayer_advocate is not able hopkins plaza room baltimore maryland tp ein _- ___ page to reverse legally or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state of massachusetts officials of this action as required by sec_6104 of the internal_revenue_code this letter should be kept within your permanent records if you have any questions please call or write the contact person whose name and telephone number are shown above if you write please include your telephone number the best time to call you if we need more information and a copy of this letter to help us identify your account sincerely marsha ramirez director eo examinations enclosure publication hopkins plaza room baltimore maryland tax_exempt_and_government_entities_division vil department of the treasury internal_revenue_service te_ge eo examinations commerce st - stop dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary a if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at local taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to cail if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely r c johnson director eo examinations letter catalog number 34809f form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service datel a legend a name of organization b name of public housing development datel year end of fiscal_year issue should the tax exempt status of an organization conducting no activities be revoked facts this organization is presently recognized as a sec_501 tax-exempt_organization according to its articles of organization the primary purpose of the organization is to improve the standard of living available to the tenants of the b development by educating them as to their rights and responsibilities as tenants in public housing and by obtaining and maintaining adequate housing facilities and services designed to meet the physical social educational recreational employment health legal and psychological needs of the tenants of the b development primarily due to the death of their president this organization has ceased all activities and is no longer in existence the last form_990 filed by the organization for the period ended according to revenue_officer the organization had no assets when he made the referral to the exempt_organization division in to revoke the organization law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the form 886-a mev ‘ department of the treasury - internal_revenue_service page -1- form_886 a department of the treasury - internal_revenue_service schedule no or explanation of items - exhibit name of taxpayer year period ended datel organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 taxpayer’s position this organization has no position because it is no longer in existence government ’s position based on the facts of the examination the organization does not qualify for exemption since it is no longer conducting any activities the organization presently is an active corporation according to the state therefore a final letter should be sent to the secretary of the state informing them of the revocation conclusion the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked form 886-amev department of the treasury - internal_revenue_service page -2-
